Name: Commission Regulation (EEC) No 710/88 of 22 February 1988 concerning Annexes III and VII to Council Regulation (EEC) No 2072/84 on common rules for imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 3. 88 Official Journal of the European Communities No L 74/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 710/88 of 22 February 1988 concerning Annexes III and VII to Council Regulation (EEC) No 2072/84 on common rules for imports of certain textile products originating in die People's Republic of China Whereas it is appropriate to establish the 1988 allocation between Member States of these quantitative limits for economic outward processing trade ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2072/84 of 29 June 1984 on common rules for imports of certain textile products originating in China ('), as last amended by Regulation (EEC) No 668/88 (2), and in particular Article 18 and Annex VII, Article 1 thereof, Whereas, in Annex III to Regulation (EEC) No 2072/84, it is stated that the allocations as between Member States of quantitative limits for 1988 have been publiched for the purposes of information and that the final version shall be the subject of a Community Regulation at the beginning of 1988 ; Whereas it is appropriate to provide for 1988 the same allocations as those publichsed in Annex III to Regulation (EEC) No 2072/84 ; Whereas the abovementioned Regulation provides that the allocations between Member States of quantitative limits specific to outward processing trade (OPT) imports for 1984 to 1988 are caaried out in accordance with the procedure laid down in Article 1 6 ; HAS ADOPTED THIS REGULATION : Article 1 The allocation for 1988 of the Community quantitative limits referred to in Annex III to Regulation (EEC) No 2072/84 is set out in Annex A hereto. Article 2 The 1988, allocation between Member States of the OPT quantitative limits referred to in the Appendix to Annex VII to Regulation (EEC) No 2072/84 is set out in Annex B hereto. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 February 1988 . For the Commission Willy DE CLERCQ Member of the Commission O OJ No L 198, 27. 7 . 1984, p . 1 . 0 OJ No L 73, 18 . 3 . 1988, p. 1 . No L 74/2 Official Journal of the European Communities 19. 3 . 88 ANNEX A QUANTITATIVE LIMITS FOR 1988 GROUP I A Category CN code Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1988 ( 1 ) (2) (3) (4) (5) (6) (7) 1 5204 11 00 5204 19 00 5205 1 1 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31.00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 4400 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 Cottoh yarn, not put up for retail sale \ China \ D F I BNL UK IRL DK GR E P EEC tonnes 1 422 609 153 206 98 99 63 . 167 116 40 1 2 973 19 . 3 . 88 Official Journal of the European Communities No L 74/3 ( i ) (2) (3) (4) (5) (6) (7) 2 (') China tonnesWoven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : D F I BNL UK IRL DK GR E P EEC 3 628 5 074 1 914 3 332 4 252 625 1 675 311 126 76 21 013 (') 5208 11 10 5208 11 90 5208 12 11 5208 1213 5208 12 15 5208 1219 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 3211 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 1 1 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 (') See Appendix No L 74/4 Official Journal of the European Communities 19 . 3 . 88 ( i ) (2) 3 4 (5) (6) 0 2 (') (cont 'd) 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 521 1 1 1 00 5211 12 00 5211 19 00 521 1 21 00 521 1 22 00 521 1 29 00 5211 31 00 521 1 32 00 521 1 39 00 5211 41 00 521 1 42 00 521 1 43 00 521 1 49 1 1 5211 49 19 5211 49 90 5211 51 00 521 1 52 00 5211 59 00 5212 11 10 5212 11 90 521212 10 5212 12 90 5212 13 10 5212 13 90 5212 1410 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 5208 31 00 5208 32 1 1 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 2(a) (a) Of which other than unbleached or bleached China tonnesD F I BNL UK IRL DK GR E P 363 507 191 0) 425 63 168 158 13 8 (') See Appendix 19 . 3. 88 Official Journal of the European Communities No L 74/5 ( i ) (2) (3) 4 (5) 6) (7) 2 a) (cont 'd) 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 521 1 42 00 5211 43 00 5211 49 11 5211 49 19 521 1 49 90 5211 51 00 521 1 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 3 China tonnesWoven fabrics of syntheric fibres (disconti ­ nuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics D F I BNL UK IRL DK GR E P EEC 685 395 312 2 305 178 55 84 66 80 80 4 240 (  ) 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 (') See Appendix No L 74/6 Official Journal of the European Communities 19 . 3 . 88 ( 1 ) (2) (3) (4) (5) (6) (7) 3 (cont'd) 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 « 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 1210 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 2211 5515 2219 5515 22 91 5515 22 99 5515 29 10 5515 29 30 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 551599 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 i 19 . 3 . 88 Official Journal of the European Communities No L 74/7 0) 2 (3) (4) (5 (6) 7 3 a) China tonnes(a) Of which other than unbleached or bleached D F I BNL UK IRL DK GR E P 69 40 31 (') 18 5 8 8 8 8 5512 19 10 551219 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 5515 92 19 5515 92 99 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 (') See Appendix No L 74/8 Official Journal of the European Communities 19. 3. 88 GROUP I B Category CN code Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1988 (1 ) (2) (3) (4) (5) (6) (7) 4 6105 10 00 6105 20 10 6108 19 10 ex 6109 10 00 ex 6109 90 30 6110 20 10 6110 30 10 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullo ­ vers, undervests and the like, knitted or crocheted, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers of regene ­ rated textile fibres, other than babies' garments China D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 780 1 738 968 662 1 016 50 147 55 162 18 6 6140) 5 6101 10 10 6110 10 31 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed jackets and jumpers, knitted or crocheted, of wool, of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 930 1 169 1 016 518 1 572 (') 53 129 47 92 15 6 541 (') 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's and boys' woven breeches, shorts and trousers (including slacks); women's, girls' and infants woven tousers and slacks, of wool, of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR E P EEC 1 000 pieces 3 537 1 442 1 050 1 040 (') 623 70 331 54 129 21 8 297 (') 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Blouses and shirt-blouses, knitted, crocheted or woven, for women, girls and infants, of wool, of cotton or of man-made textiles fibres China D F I BNL UK IRL DK GR E P EEC 1 000 pieces 709 340 371 148 211 24 63 28 42 10 1 946 (') See Appendix. 19. 3. 88 Official Journal of the European Communities No L 74/9 U) (2) (3) W (5) (6) (7) 8 6205 10 00 6205 20 00 6205 30 00 Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR E P 1 000 pieces 3 587 848 884 . 617 1 149 65 442 50 125 18 EEC 7 785 No L 74/10 Official Journal of the European Communities 19 . 3. 88 GROUP II A Category CN code Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1988 ( 1 ) (2) (3) (4) (5) , (6) (7) 9 580211 90 5802 19 00 6302 60 00 Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics China D F I BNL UK IRL DK GR E P EEC tonnes 1 057 ' 507 472 288 733 29 274 23 30 6 3 419 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen, woven China D F I BNL UK ' IRL DK GR E P EEC tonnes 1 i (') 23 5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 Yarn of discontinuous or waste regenerated fibres, not put up for retail sale China D F I BNL UK IRL DK GR E P EEC tonnes 1 527 694 1 026 2 065 405 29 161 49 72 13 6 041 32 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool, of cooton or of man-made textile fibres China D F I BNL UK IRL DK GR E P EEC tonnes 800 518 407 256 603 37 110 61 20 15 2 827 (') See Appendice. 19. 3 . 88 Official Journal of the European Communities No L 74/11 (1 ) (2) (3) (4) (5) (6) (7) 39 6302 51 10 Woven table linen, toilet and kitchen China D tonnes 1 402 6302 51 90 linen, other than of cotton terry fabric I\ F II 837 6302 53 90 I 682 ex 6302 59 00 II BNL I -! 536 6302 91 10Il UK Il 743 6302 91 90 IRL Il 46 6302 93 90 I.! \\ DK Il 136 ex 6302 99 00 I.\ GR Il 468 l Il Il E 221 (') Il Il P II 23 \ J EEC I 5 094 (') See Appendix. No L 74/12 Official Journal of the European Communities 19. 3. 88 GROUP II B Category CN code Description Third. countries Member States Units Quantitative limits from 1 January to 31 December 1988 0) (2) (3) (4) (5) (6) (7) 12 ex 6111 10 90 ex 6111 20 90 ex 61 1 1 30 90 ex 61 1 1 90 00 611520 11 6115 20 90 6115 91 00 6115 92 00 6115 93 30 6115 93 99 6115 99 00 Stockings, under stockings, socks, ankle ­ socks, sockettes and the like, knitted or crocheted : Other than women's stockings of synthetic textile fibres China D F I BNL UK IRL DK GR E P EEC 1 000 pairs 2010 4 795 905 1 254 1 778 54 357 78 270 70 11 571 13 6107 11 00 ex 610712 00 6108 21 00 ex 6108 22 00 Men's and boys' underpants and briefs, women's, girls' and infants' (other than babies') knickers and brief, knitted or crocheted, of cotton or synthetic textile fibres China D F BNL UK IRL 1 000 pieces 4 679 1 111 848 30 000 70 15 B 6202 11 00 ex 62021210 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 Women's, girls' and infants' woven over ­ coats, raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of category 15, A, of wool, of cotton or of man-made textile fibres China F I BNL IRL 1 000 pieces 350 82 140 6 16 6203 1 1 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together) of wool, of cotton or of man-made textiles fibres, excluding ski suits China F UK 1 000 pieces 240 140 17 6203 31 00 6203 32 90 6203 33 90 6203 39 10 Men's and boys' woven jackets (excluding waister jackets) and blazers of wool, of cotton or of man-made textiles fibres China F I UK 1 000 pieces 158 70 94 18 6207 1 1 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 ex 6207 91 00 ex 6207 92 00 ex 6207 99 00 Men's and boys woven singlets and other vests, underpants, briefs, nightshirts and pyjamas China D F I BNL UK IRL DK GR E P EEC tonnes 118 90 192 35 129 3 42 5 15 6 635 19. 3. 88 Official Journal of the European Communities No L 74/13 (1 ) (2) (3) (4) (5) (6) (7) 19 6213 20 00 6213 90 00 Handkerchiefs of woven cottqn fabrics China D F I BNL UK IRL DK GR E P EEC 1 000 pieces 19 853 7152 10 834 13136 10 902 402 2 268 497 865 81 65 990 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 620212 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 Parkas, anoraks, windcheaters, waister jackets and the like, woven, of wool, of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2316 . 865 627 394 616 25 115 51 137 27 5173 24 6107 21 00 ex 6107 22 00 6108 31 10 6108 31 90 6108 3211 6108 3219 Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and nightdresses, of cotton or synthetic fibres China D F I BNL UK 1 000 pieces 3 756 716 358 262 298 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses of wool, of cotton or of man-made textiles fibres China D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 079 437 363 136 500 17 80 37 95 22 2 766 27 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 Women's, girls' and infants.' (other than babies') woven and knitted or crocheted skirts, including divided skirts China UK 1 000 pieces 234 28 6103 41 10 6103 42 10 6103 43 10 6103 49 10 6104 61 10 6104 62 10 6104 63 10 6104 69 10 Knitted or crocheted trousers (except shorts) other than babies' China BNL 1 000 pieces 61 No L 74/14 Official Journal of the European Communities 19. 3. 88 (1 ) (2) (3) (4) (5) (6) (7) 29 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 Women's, girls' and infants' (other than babies') woven suits and costumes (inclu ­ ding coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textiles fibres, excluding ski suits China F 1 000 pieces 135 30 A 6208 21 00 6208 22 00 6208 29 00 Women's, girls' and infants' woven pyjamas and nightdresses, of wool, of cotton or of man-made textile fibres China F I 1 000 pieces 1 404 234 31 6212 10 00 Brassieres, woven, knitted or crocheted China F BNL UK 1 000 pieces 1 404 526 526 68 ex 6111 10 90 ex 6111 20 90 ex 6111 30 90 ex 61 1 1 90 00 Napkins, T-shirts, lightweight fine knit roll, polo or turtle neck jumpers ' and pull ­ overs, 'singlets and other vests, nightshirts and pyjamas, underpants, briefs and other underclothing for babies, knitted or crocheted China F UK tonnes 440 61 73 6112 11 00 611212 00 6112 19 00 Track suits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR E P EEC 1 000 pieces 543 295 213 190 325 13 96 28 38 11 1 752 76 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 1 1 6203 42 1 1 6203 42 51 6203 43 1 1 6203 43 31 6203 49 11 6203 49 31 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 1 1 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 1 1 6204 69 31 6211 32 10 6211 33 10 6211 4210 6211 43 10 Men's and boys' woven industrial and occu ­ pational clothing ; women's, girls' and infants' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool, of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR E P EEC tonnes 1 531 224 365 133 382 25 63 38 38 9 2 808 19. 3. 88 Official Journal of the European Communities No L 74/15 0) (2) (3) (4) (5) (6) (7) 78 6203 41 30 6203 42 59 6203 43 39 6203 49 39 ex 6207 91 00 ex 6207 92 00 ex 6207 99 00 6210 10 99 6210 40 00 ex 6211 20 00 6211 31 00 6211 32 90 6211 33 90 Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear, ski suits consisting of two or three pieces and other outer garments, except garments of categories 6, 14 A, 14 B, 16, 17, 21 , 76 and 79, of wool, of cotton or of man-made textile fibres China (') F I tonnes 340 365'' 83 6101 10 10 6101 10 90 6101 20 10 6101 20 90 6101 30 10 6101 30 90 6102 10 10 610210 90 6102 20 10 6102 20 90 6102 30 10 ' 6102 30 90 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6103 41 90 6103 42 90 6103 43 90 6103 49 91 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 6104 61 90 6104 62 90 6104 63 90 6104 69 91 610791 00 6107 92 00 ex 6107 99 00 6108 91 00 6108 92 00 6108 99 10 ex 6109 10 00 ex 6109 90 10 ex 6109 90 30 6112 20 00 6113 00 90 611410 00 6114 20 00 6114 30 00 Garments, knitted or crocheted, other than garments of categories 1 to 82 inclusive, of wool, of cotton or of man-made textile fibres « China D F tonnes 281 193 (') See Appendix. No L 74/16 Official Journal of the European Communities 19. 3. 88 GROUP III A Category CN code Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1988 0) (2) (3) (4) W (6) (7) 33 5407 20 11 6305 31 91 6305 31 99 Woven, fabrics of strip or the like of poly ­ ethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like China F BNL UK tonnes 486 3 343 729 36 ex 5408 10 00 ex 5408 21 00 ex 5408 22 10 ex 5408 22 90 ex 5408 23 10 ex 5408 23 90 ex 5408 24 00 ex 5408 31 00 ex 5408 32 00 ex 5408 33 00 ex 5408 34 00 ex 5811 00 00 ex 5905 00 70 Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elastomeric yarn : China F tonnes 260 37 ex 5516 11 00 ex 551612 00 ex 5516 13 00 ex 5516 14 00 ex 5516 21 00 ex 5516 22 00 ex 5516 23 10 ex 5516 23 90 ex 5516 24 00 ex 5516 31 00 ex 5516 32 00 ex 5516 33 00 ex 5516 34 00 ex 5516 41 00 ex 5516 42 00 ex 5516 43 00 ex 5516 44 00 ex 5516 91 00 ex 5516 92 00 ex 5516 93 00 ex 5516 94 00 5803 90 50 Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : China D F I BNL UK IRL DK GR E P EEC tonnes 2110 1 181 1 015 731 1 418 67 843 80 157 45 7 647 37 a) ex 5905 00 70 ex 5516 12 00 ex 5516 13 00 ex 5516 14 00 ex 5516 22 00 ex 5516 23 10 ex 5516 23 90 ex 5516 24 00 ex 5516 32 00 ex 551633 00 ex 5516 34 00 ex 5516 42 00 ex 5516 43 00 ex 5516 44 00 ex 5516 92 00 ex 5516 93 00 ex 5516 94 00 5803 90 50 ex 5905 00 70 (a) Of which other than unbleached or bleached China D F I BNL UK IRL DK GR E P tonnes 633 354 305 219 425 20 253 24 47 14 19. 3 . 88 Official Journal of the European Communities No L 74/17 (1 ) (2) (3) W (5) (6) (7) 40 ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 Woven curtains (other than net curtains) and furnishing articles, of wool, of cotton or of man-made textile fibres China I tonnes 462 59 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 570242 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 570390 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 Woven, knitted or crocheted, carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not) ; floor covering, of felt China F tonnes 233 66 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 Travelling rugs and blankets, of wool, of cotton or of man-made textile fibres China I tonnes 473 No L 74/18 Official Journal of the European Communities 19 . 3. 88 GROUP III B Category CN code Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1988 (1 ) (2) (3) (4) (5) (6) (7) 10 6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 611610 10 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, other than impregnated or coated with artificial plastic materials China D F UK E 1000 pairs 4 862 3 038 1 580 (') 1 100 67 5807 90 90 ex 6111 10 90 ex 6111 20 90 ex 6111 30 90 ex 6111 90 00 6113 00 10 611593 10 611710 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 6303 1 1 00 6303 12 00 . 6303 19 00 6304 1 1 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 Clothing accessories and other articles (except garments), knitted or crocheted China D tonnes 947 69 6108 11 10 Women's, girls' and infants' knitted or crocheted petticoats and slips, of synthetic textile fibres, other than babies' garments ¢ China F 1 000 pieces 284 71 ex 6111 10 90 ex 6111 20 90 ex 6111 30 90 ex 61 1 1 90 00 Babies' knitted or crochted garments, of wool, of cotton or of man-made textile fibres, other than those of category 68 China F tonnes 200 (') See appendix. 19. 3. 88 Official Journal of the European Communities No L 74/19 0) (2) (3) (4) (5) . W (7) 75 610311 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres, excluding ski suits China UK 1 000 pieces 55 80 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 Babies' woven garments of wool, of cotton or of man-made textile fibres China F UK tonnes 140 146 82 6105 20 90 ex 6105 90 10 6107 12 00 ex 6107 19 00 ex 6107 22 00 6107 29 00 6108 11 90 6108 19 90 ex 6108 22 00 6108 29 00 6108 32 90 6108 39 00 ex 6109 90 10 ex 6109 90 30 Singlets and other vests, nightshirts and pyjamas, underpants, briefs and other underclothing knitted or crocheted, of wool, of fine animal hair or of regenerated textile fibres China F BNL UK tonnes 67 37 73 87 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 ex 6217 10 10 Gloves, mittens, mitts, stockings, socks and sockettes, not knitted or crocheted China F UK tonnes 170 85 NÃ ´ L 74/20 Official Journal of the European Communities 19. 3. 88 GROUP III C Category CN code Description Thirdcountries Member States Units Quantitative limits from 1 January to . 31 December 1988 ( ») (2) (3) (4) (5) (6) (7) 91 6306 21 00 6306 22 00 6306 29 00 Tents China F BNL tonnes 334 182 110 6306 41 00 6306 49 00 Woven pneumatic mattresses China F tonnes 486 19. 3. 88 Official Journal of the European Communities No L 74/21 Appendix Category Suppliercountry Provisions 2 China For fabrics below 115 cm in width (CN codes : 5208 11 90, 5208 1211 , 5208 12 91 , 5208 13 00, 5208 19 00, 5208 21 90, 5208 22 11 , 5208 22 91 , 5208 23 00, 5208 29 00, 5208 31 00, 5208 3211 , 5208 32 91 , 5208 33 00, 5208 39 00, 5208 41 00, 5208 42 00, 5208 43 00, 5208 49 00, 5208 51 00, 5208 5210, 5208 53 00, 5208 59 00, 5209 11 00, 5209 12 00, 5209 19 00, 5209 21 00, 5209 22 00, 5209 29 00, 5209 31 00, 5209 32 00, 5209 39 00, 5209 41 00, 5209 42 00, 5209 43 00, 5209 49 10, 5209 49 90, 5209 51 00, 5209 52 00, 5209 59 00, 5210 11 10, 5210 12 00, 5210 19 00, 5210 31 10, 5210 32 00, 5^10 39 00, 5210 41 00, 5210 42 00, 5210 49 00, 5211 11 00, 5211 12 00, 5211 19 00, 5211 31 00, 5211 32 00, 5211 39 00, 5211 41 00, 5211 42 00, 5211 43 00, 5211 49 1 9, 5211 49 90, 521211 10, 521211 90, 5212 13 10, 5212 13 90, 5212 14 10, 5212 14 90, 5212 21 10, 5212 21 90, 5212 23 10, 5212 23 90, 5212 24 10, 5212 24 90, ex 5811 00 00 and ex 6308 00 00) the following additional quantities may be exported to the EEC by China : (tonnes) 1988 D 280 F 290 I 130 BNL 194 UK 242 IRL 35 DK 35 GR 18 EEC 1 224 2 China For fabric for medical gauze (CN codes : 5208 11 10 and 5208 21 10) the following additional quantities may be exported to the EEC by China : (tonnes) 1988 D 333 F 252 I 450 BNL 174 UK 266 IRL 18 DK 22 GR 15 EEC 1 530 2 China Possibility of transfer to and from category 3 of up to 40 % of the category to which the transfer is made, except Benelux, where the category is merged with category 3. 2 a China The following levels apply to Benelux for this category combined with cate ­ gory 3 (a) : (tonnes) 1988 BNL 218 No L 74/22 19. 3. 88Official Journal of the European Communities Category Supplier country Provisions 3 Possibility of transfer with category 2 of up to 40 % of the category to which the transfer is made, except Benelux, where the category is merged with category 2. China China China 3(a) See category 2(a). 4 Possibility to convert 250 000 pieces within the EEC quota into 500 000 singlets (CN codes 6109 10 00 and 6109 90 30) as follows : (1 000 pieces) Pieces of category 4 Number of singlets D 70 140 F 58 116 I 37 74 BNL 25 50 UK 48 96 IRL 2,5 5 DK 6 12 GR 3,5 7 EEC 250 500 5 China The following sub-limits apply within the quantitative limits prescribed in this Annex for the Community and the United Kingdom : Jerseys and pullovers of fine animal hair (for the United Kingdom these sub-limits also cover the same products made of wool): (pieces) 1988 EEC 57 910 UK 12 900 China6 The following additional quantities of shorts (CN codes 6203 41 90, 6203 42 90, 6203 43 90 and 6203 49 50) may be exported by China to the EEC : (1 000 pieces) 1988 D 247 F 131 I 103 BNL 85 (') UK 137 IRL 6 DK 25 GR 12 EEC 746 (') For Benelux, the quantities are added to the Benelux quota for category 6. 19. 3. 88 Official Journal of the European Communities No L 74/23 Category Suppliercountry Provisions 6 (cont'd) China The following sub-limits apply within the quantitative limits prescribed in the Annex for Benelux : Long trousers : (1 000 pieces) \ 1988 ' BNL 495 20 China See category 39. 39 China The quantitative limits prescribed in the Annex include bed linen of cate ­ gory 20. The following sub-limits apply within the quantitative limits prescribed in the Annex for France : Household linen other than embroidered : (tonnes) 1988 F 203 The following sub-limits for bed linen apply within the quantitative limits prescribed in the Annex for Benelux and Spain : (tonnes) I I 1988 BNL E 51 55 78 China The quantitative limits prescribed in the Annex include other garments for women or girls of category 81 . 10 China The following sub-limits apply within the quantitative limits prescribed in this Annex for the United Kingdom : Knitted gloves, mittens and mitts of former category 10 (coated or impreg ­ nated (CN code 6116 10 10): l (1 000 pairs) 1988 l UK 243 II 58 China For Greece, further consultations will be held on imports. For the Federal Republic of Germany, 19 % of all the quantitative limits precribed in the Annex are reserved for use at the Berlin Fair, except in the case of categories 13, 23, 24, 26, 67, 73, 76 and 83. No L 74/24 Official Journal of the European Communities 19. 3 . 88 ANNEX B Breakdown of 1988 outward processing trade objectives between Member States Units Category EEC Federal Republic of Germany France Italy Benelux UnitedKingdom Ireland Denmark Greece Spain Portugal 1 000 pieces 6 920 361 234 191 134       1 000 pieces 7 225 88 57 47 33       1 000 pieces 8 765 ^ 300 194 159 112       1 000 pieces 21 584 230 148 121 85 ¢       1 000 pieces 26  379          tonnes 76  390         